ON MOTION EOR REHEARING.
It is insisted that since the consolidation occurred in the year 1935, the tax for that year was retroactive and illegal. To support this contention the movants cite Moore v. Howard, 181 Ga. 605 (183 S. E. 495). That decision has no application to the case at bar. In the first place, the petition here proceeded upon the theory of illegal consolidation, and did not assail the tax or any part of it upon the ground of “retroactiveness.” In the next place, the decision cited was based upon an election for local school tax, as distinguished from a tax for the payment of a bonded indebtedness. In the instant case the only tax challenged is a “school bonded tax;” and in view of the amendment to the constitution as ratified on November 8, 1932, providing that’districts may by *628prescribed elections “consolidate upon the condition that such bonded indebtedness outstanding shall be assumed by the entire district as consolidated” (italics ours), a tax levied for such purpose in the year 1935 after a consolidation in the same year, even if retroactive, would not be illegal, as contended by the movants. See, in this connection, Bass v. Columbus, 30 Ga. 845; Carroll v. Wright, 131 Ga. 728 (6) (63 S. E. 260); Brushaber v. Union Pacific Railroad Co., 240 U. S. 1, 20 (36 Sup. Ct. 236, 60 L. ed. 493); Tyee Realty Co. v. Anderson, 240 U. S. 115 (36 Sup. Ct. 281, 60 L. ed. 554); Lynch v. Hornby, 247 U. S. 339, 343 (38 Sup. Ct. 543, 62 L. ed. 300); United States v. Hudson, U. S. ( Sup. Ct., 81 L. ed. 261).

Rehea/ring denied.


All the Justices concur, except Beclc, P. J., absent because of illness.